FILED
                              NOT FOR PUBLICATION                           OCT 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARMANDO ANGELES-HERNANDEZ,                        No. 10-71780
a.k.a. Villareal Jose Castro, a.k.a. Victor
Manuel Patino-Gardumo,                            Agency No. A095-790-675

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Armando Angeles-Hernandez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand and dismissing his appeal from an immigration judge’s (“IJ”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to remand, Castillo-Perez v. INS, 212

F.3d 518, 523 (9th Cir. 2000), and we deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Angeles-Hernandez’s

motion to remand based on ineffective assistance of counsel at his bond hearing

where he failed to comply with the requirements set forth in Matter of Lozada, 19

I. & N. Dec. 637, 639 (BIA 1988), and the ineffective assistance he alleges is not

plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th

Cir. 2004). We do not consider the materials attached to Angeles-Hernandez’s

opening brief because they are not part of the administrative record. Dent v.

Holder, 627 F.3d 365, 371 (9th Cir. 2010).

      We lack jurisdiction to consider Angeles-Hernandez’s claim of ineffective

assistance of counsel in the presentation of his application for cancellation of

removal because he failed to exhaust this claim before the BIA. Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      We lack jurisdiction to review the BIA’s discretionary determination that

Angeles-Hernandez failed to demonstrate exceptional and extremely unusual

hardship to a qualifying relative in support of his application for cancellation of


                                           2                                       10-71780
removal. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). We also

lack jurisdiction to consider Angeles-Hernandez’s contention that the IJ failed to

consider some of his hardship evidence because this is not a colorable legal or

constitutional claim. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978-80 (9th

Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   10-71780